
	

113 S2237 IS: Farm and Small Business Expensing Tax Relief Act
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2237
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. Hoeven (for himself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an elective safe harbor for the expensing by
			 small businesses of the costs of acquiring or producing tangible property.
	
	1.Short titleThis Act may be cited as the Farm and Small Business Expensing Tax Relief Act.2.Safe harbor for expensing by small businesses of acquisition or production costs of tangible
			 property(a)In generalSection 263 of the Internal Revenue Code of 1986 is amended by adding at the end the following:(j)Election for small businesses To expense certain acquisition and production costs(1)In generalIf the amount paid or incurred by an eligible taxpayer to acquire or produce any item of tangible
			 property
			 does
			 not exceed $5,000 (or such higher amount as the Secretary may prescribe by
			 regulations), then, notwithstanding subsection (a), the
			 taxpayer may elect to treat such  amount as an expense which is
			 not chargeable to capital account nor treated as a material or supply. Any
			 amount so treated shall be allowed
			 as
			 a deduction for the taxable year in which the property is acquired or
			 produced.(2)Eligible taxpayerFor purposes of this subsection—(A)In generalThe term eligible taxpayer means, with respect to any taxable year, a taxpayer—(i)who meets the gross receipts test of subparagraph (B) for the taxable year, and(ii)who, as of the beginning of the taxable year, has in effect written accounting procedures meeting
			 such requirements as the Secretary may prescribe with respect to the
			 expensing     of amounts described in paragraph (1).(B)Gross receipts testA taxpayer meets the gross receipts test of this
		  subparagraph for any taxable year if the average annual gross receipts of such
		  taxpayer for the 3-taxable-year period ending with the taxable year which
		  precedes such taxable year does not exceed $10,000,000.(C)Rules relating to gross receipts testFor purposes of subparagraph (B)—(i)the rules of paragraphs (2) and (3) of section 448(c) shall apply, and(ii)in the case of a partnership, S corporation, trust, estate, or other pass-thru entity, the gross
			 receipts test shall apply at the entity
			 level.(3)ElectionAny election under this subsection for any taxable year shall—(A)specify the items of tangible property to which the election applies, and(B)be made, in such manner  as the Secretary may prescribe, on the taxpayer's return of the tax
			 imposed by this chapter for the taxable year.Any election made under this subsection, and any specification made in any such election, may not
			 be revoked except with the consent of the Secretary.(4)Coordination with section 179This subsection shall be applied before section 179.(5)RegulationsThe Secretary shall prescribe such regulations as are necessary to carry out the purposes of this
			 subsection, including regulations providing for—(A)exceptions for property which is inventory or land or for which the taxpayer makes an
			 election for optional treatment under section 162; and(B)the aggregation of all amounts paid or incurred with respect to any item of tangible property.(6)Rule of constructionIf, for any taxable year, a taxpayer is not an eligible taxpayer (or is an eligible taxpayer who
			 does not elect to have this subsection apply), nothing in this subsection
			 shall be construed as prohibiting the expensing of any amount paid or
			 incurred during the taxable year to acquire or produce any item of
			 tangible property if such expensing is permitted under any safe harbor or
			 other provision of the regulations prescribed under this section.(7)Cross referenceFor capitalization of certain expenses where a taxpayer produces property or acquires property for
			 resale, see section 263A..(b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred in taxable years
			 beginning after December 31, 2013.
			
